Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al. (US 2012/0276951, hereinafter Webster) in view of Karaki (US 2004/0075870, hereinafter Karaki).
Re claim 1, Webster discloses, a camera module comprising: a printed circuit board (106); wherein a first receiving groove is defined in the printed circuit board (fig 1 gap between 106); a sensor (102), wherein the sensor is received in the first receiving groove and electrically connected to the printed circuit board (fig 1); and a refrigeration chip (104), wherein the refrigeration chip is formed on and electrically connected to the printed circuit board (fig 1); the refrigeration chip comprises a cold surface (par [0011]), the sensor is formed on the cold surface (fig 1), the cold surface is configured to absorb heat from the sensor (par [0011]).
Webster fails to explicitly disclose limitations which are disclosed by Karaki as follows: wherein the refrigeration chip (20) is formed on and electrically connected to the printed circuit board (pars 0020] and [0028]); the refrigeration chip comprises a cold surface (pars [0029]-[0030]), the sensor is formed on the cold surface, the cold surface is configured to absorb heat from the sensor when the refrigeration chip is powered on (pars [0029]-[0030]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the refrigeration chip is formed on and electrically connected to the printed circuit board; the refrigeration chip comprises a cold surface, the sensor is formed on the cold surface, the cold surface is configured to absorb heat from the sensor when the refrigeration chip is powered on of Karaki with the module of Webster in order to actively cool an image sensor to prevent damage to the sensor caused by excessive heat.
Re claim 6, the combination of Webster and Karaki discloses the limitations of claim 1 including wherein the refrigeration chip is a semiconductor refrigeration chip (Karaki par [0029]).
Claim 11 recites essentially the same scope as claim 1 except for a body; a camera module mounted in the body (Webster par [0019]).
Claim 16 is rejected for the reasons stated in claim 6. The device as claimed would have been obvious and expected by the camera of Webster and Karaki.

Claims 2-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster and Karaki as applied to claim 1 above, and further in view of Spaanderdam et al. (EP 2734018, hereinafter Spaanderdam).
Re claim 2, the combination of Webster and Karaki discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by Spaanderdam as follows: further comprising at least one temperature monitor formed on and electrically connected to the printed circuit board (par [0063]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine at least one temperature monitor formed on and electrically connected to the printed circuit board of Spaanderdam with the module of Webster and Karaki in order to monitor and actively cool an image sensor, when necessary, to prevent damage to the sensor caused by excessive heat.
Re claim 3, the combination of Webster, Karaki, and Spaanderdam discloses the limitations of claim 2 but fails to explicitly disclose wherein the at least one temperature monitor is arranged on one side of the first receiving groove. It would have been obvious to one having ordinary skill in the art before the effective filing date to arrange the monitor on one side of the receiving groove in order to precisely monitor the temperature of the sensor.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re claim 4, the combination of Webster, Karaki, and Spaanderdam discloses the limitations of claim 3 including wherein the at least one temperature monitor is a temperature sensor or a negative temperature coefficient thermistor (Spaanderdam par [0063]).
Claims 12, 13, and 14 are rejected for the reasons stated in claims 2, 3, and 4, respectively. The device as claimed would have been obvious and expected by the camera of Webster, Karaki, and Spaanderdam.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster and Karaki as applied to claim 1 above, and further in view of Official Notice.
Re claim 5, the combination of Webster and Karaki discloses the limitations of claim 1 including wherein the refrigeration chip further comprises a hot surface opposite to the cold surface (Karaki par [0029]). The combination fails to explicitly disclose that the camera module further comprises a cooling fin fixed on the hot surface.
Official Notice is taken to note that utilizing a cooling fin is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine a cooling fin with the camera of Webster and Karaki in order to provide a passive cooling means that doesn’t require power – reducing battery consumption.
Claim 15 is rejected for the reasons stated in claim 5. The device as claimed would have been obvious and expected by the camera of Webster and Karaki.

Allowable Subject Matter
Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696